IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2015-KA-00933-SCT

CHADDY BROOKS a/k/a CHADDY MAE BROOKS
a/k/a CHADDY M. BROOKS

v.

STATE OF MISSISSIPPI

DATE OF JUDGMENT:                         05/14/2015
TRIAL JUDGE:                              HON. JAMES T. KITCHENS, JR.
TRIAL COURT ATTORNEYS:                    ROB LAHER
                                          DEFORREST ALLGOOD
COURT FROM WHICH APPEALED:                LOWNDES COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   CARRIE A. JOURDAN
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: KAYLYN H. McCLINTON
DISTRICT ATTORNEY:                        FORREST ALLGOOD
NATURE OF THE CASE:                       CRIMINAL - FELONY
DISPOSITION:                              AFFIRMED - 11/17/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE DICKINSON, P.J., KITCHENS AND KING, JJ.

       DICKINSON, PRESIDING JUSTICE, FOR THE COURT:

¶1.    Chaddy Brooks was convicted of second-degree murder and sentenced to serve forty

years in the custody of the Mississippi Department of Corrections. She now appeals, arguing

that there was insufficient evidence to convict her, and that she received ineffective

assistance of counsel. Finding no error, we affirm.

                       FACTS AND PROCEDURAL HISTORY

¶2.    On the morning of November 22, 2013—while Brooks’s boyfriend, Danielle Gore,

was in the bathroom—Brooks looked through his cell phone and found text messages from
another woman. Brooks confronted Gore, and the confrontation became physical, ending

with Brooks stabbing Gore in the neck with a kitchen knife.

       The 911 Call

¶3.    Brooks called 911 and told the operator that, when she and Gore had gotten into an

argument, she had grabbed a knife, and as Gore was trying to take the knife from her, he had

been stabbed. She explained that she “jerked the knife up and it swung in his neck when

[she] jerked it up.”

       Brooks’s Statement to Police

¶4.    Brooks was taken to the Lowndes County Detention Center, where she told detectives

that she had confronted Gore after finding text messages from a “familiar number” on his

phone, and that she had punched Gore in the face, slapped him with her phone, and tried to

hit him multiple times throughout the argument. According to Brooks, Gore hit her, threw

her, pushed her to the floor, and threatened to “knock [her] ass out” if she hit him again.

Brooks stated that Gore had been trying to hold her down while she tried to hit him, but she

had broken free and grabbed a knife from the kitchen. She explained that when Gore

approached her and tried to take the knife away, she had turned her back to him to keep it

from Gore. According to Brooks, she was holding the knife up in the air with her right hand

and she swung around and “stuck” Gore with the knife.

¶5.    Brooks admitted that she did not have any injuries, and that Gore did not have a

weapon at any point during the argument. Brooks stated that she had gotten the knife so




                                             2
Gore would not come after her or hurt her. She also stated that she did not intend to hurt

Gore, but she was frustrated, wanted to fight, and did not want him to leave.

       The Trial

¶6.    Brooks was indicted for first-degree murder under Section 97-3-19(1)(a) of the

Mississippi Code. At her trial, Officer Ivan Bryan from the Lowndes County Sheriff’s

Department testified that when he had walked into Brooks’s apartment Gore had been lying

on the kitchen floor and Brooks had been sitting beside him. He further stated that a large

kitchen knife had lain about ten feet from Gore’s body. Bryan testified that he did not see

any injuries on Brooks’s body, and that she had stated she had none. Also, paramedics

examined her and found she required no medical attention.

¶7.    Brooks testified in her own defense, stating that she had asked Gore to leave her

apartment. She explained that Gore had started to put his shoes on but had stopped and acted

like he was not going to leave. She stated that she had asked him to leave again and then

“rushed [past] him real fast . . . and went in the kitchen and grabbed the knife.” Brooks

testified that she had gotten the knife to protect herself and to show Gore that she was serious

about wanting him to leave. She stated that when Gore had seen her with the knife he had

started walking toward her, so she had turned her back to him to keep the knife away from

him. According to Brooks, Gore had kept trying to grab the knife from behind her.

¶8.    On cross-examination, Brooks admitted that she did not tell the police that she had

gotten the knife to make Gore leave. She also admitted that she had been the initial

aggressor, that Gore had not been walking toward her to fight her, and that he did not have



                                               3
a weapon. She stated she did not know whether he was going to refuse to leave when he

stopped putting his shoes on. Finally, Brooks admitted that she had gotten the knife knowing

that Gore was not going to do anything to hurt her as long as she did not hit him.

¶9.    Brooks went on to claim—for the first time—that she was injured as a result of the

argument. According to Brooks, she had bruises on her arms and under her shirt; however,

she admitted that pictures taken by the police hours after the incident did not show any

bruises on her arms, hands, or face.

¶10.   The jury, after being instructed on first-degree murder, second-degree murder, and

manslaughter, found Brooks guilty of second-degree murder, and the trial judge sentenced

her to forty years in the custody of the Mississippi Department of Corrections. She now

appeals, raising two issues: (1) insufficient evidence supported the verdict of second-degree

murder and therefore her motion for a judgment notwithstanding the verdict (JNOV), or in

the alternative, a new trial should have been granted, and (2) her trial attorney provided

ineffective assistance because he failed to renew his motion for a directed verdict at the close

of all the evidence.

                                         ANALYSIS

       I.     The trial court did not err by denying Brooks’s motion for a
              JNOV.

¶11.   We review de novo denials of motions for a JNOV because they challenge the legal

sufficiency of the evidence.1 And “‘the relevant question is whether, after viewing the



       1
        Kirk v. State, 160 So. 3d 685, 695 (Miss. 2015) (citing Daniels v. State, 107 So. 3d
961, 963 (Miss. 2013)).

                                               4
evidence in the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.’”2 We “must reverse

and render if the facts and inferences ‘point in favor of the defendant on any element of the

offense with sufficient force that reasonable men [or women] could not have found beyond

a reasonable doubt that the defendant was guilty.’”3

¶12.   Brooks was convicted of second-degree murder under Section 97-3-19(1)(b) of the

Mississippi Code, which provides that:

       (1)      The killing of a human being without the authority of law by any
                means or in any manner shall be murder in the following cases:

       ...

       (b)      When done in the commission of an act eminently dangerous to others
                and evincing a depraved heart, regardless of human life, although
                without any premeditated design to effect the death of any particular
                individual, shall be second-degree murder.”4

¶13.   Brooks asserts that the State did not present sufficient evidence to prove that she acted

with a disregard for human life as required by Section 97-3-19(1)(b). She contends that she

demonstrated the necessary regard for Gore’s life by turning her back to him in an effort to

keep him from being stabbed, and that Gore acted with a disregard for his own life when he

approached her to take the knife away. She asks this Court to reverse her conviction and

remand this case for a new trial, or in the alternative, render a manslaughter verdict.


       2
        Warren v. State, 187 So. 3d 616, 627 (Miss. 2016) (quoting Bush v. State, 895 So.
2d 836, 843 (Miss. 2005)).
       3
           Id. (quoting Bush, 895 So. 2d at 843).
       4
           Miss. Code Ann. § 97-3-19(1)(b) (Supp. 2016).

                                               5
¶14.   Viewing the evidence as a whole, we find that sufficient evidence supported the jury’s

verdict of second-degree murder. The evidence presented shows that Brooks introduced a

deadly weapon into a heated argument at a time when she was not being threatened, thus

demonstrating the requisite disregard for human life. Brooks testified that Gore had started

to put his shoes on right before she had rushed past him and grabbed the knife. Although she

claimed Gore had stopped putting on his shoes, she admitted that she did not know whether

or not he was going to refuse her request to leave.

¶15.   Brooks also admitted that Gore did not have a weapon at any point during the

argument, and that he was walking toward her to get the knife—not to harm her. She further

admitted that she was the initial aggressor and Gore’s threat to “knock her . . . out” meant

that he would do so only if she continued to hit him. Additionally, the State presented

evidence showing that Brooks did not have any visible injuries.

¶16.   Brooks contends that we are obligated to take her testimony as true pursuant to the

holding in Weathersby v. State.5 In Weathersby, this Court held that “where the defendant

. . . [is] the only eyewitnesses to the homicide, [his or her] version, if reasonable, must be

accepted as true, unless substantially contradicted in material particulars by a credible witness

or witnesses for the state, or by the physical facts or by the facts of common knowledge.”6




       5
           Weathersby v. State, 165 So. 2d 207, 147 So. 147 (Miss. 1933).
       6
           Id.

                                               6
This Court subsequently has held the Weathersby rule inapplicable in cases in which the

defendant has provided conflicting stories about the homicide.7

¶17.   Here, Brooks told detectives that she had grabbed the knife so Gore would not attack

her but later testified that she had grabbed it because she wanted to force Gore to leave.

Because Brooks provided conflicting stories, she is precluded from relying on the

Weathersby rule.

       II.        Brooks’s counsel did not provide ineffective assistance of counsel.

¶18.   Brooks contends that her trial counsel provided ineffective assistance because he

failed to renew his motion for a directed verdict at the close of the defense’s case-in-chief,

thereby barring her procedurally from challenging the sufficiency of the State’s evidence.

¶19.   To prove a claim of ineffective assistance of counsel, a defendant first must show that

“counsel’s performance was deficient.” Performance is deficient when an attorney “made

errors so serious that [he or she] was not functioning as the ‘counsel’ guaranteed the

defendant by the Sixth Amendment.” 8 Second, the defendant must show that the deficient

performance prejudiced the defense.9 The defense is prejudiced when “counsel’s errors were

so serious as to deprive the defendant of a fair trial, a trial whose result is reliable.”10 There

is “a strong but rebuttable presumption that counsel’s performance falls within the broad


       7
           See Fairley v. State, 871 So. 2d 1282, 1284 (Miss. 2000).
       8
           Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674
(1984).
       9
           Id.
       10
            Id.

                                                7
spectrum of reasonable professional assistance.”11 This Court will find that counsel’s

performance was deficient “[o]nly where it is reasonably probable that, but for the attorney’s

errors, the outcome would have been different.”12

¶20.    In Holland v State, this Court held that the failure to move for a directed verdict,

request a peremptory instruction, or make any post-trial motion constituted ineffective

assistance of counsel because it prevented the trial judge from considering the sufficiency

of the evidence.13 This holding later was clarified in Simon v. State.14

¶21.    In Simon, the defendant’s trial counsel moved for a directed verdict at the close of the

State’s case-in-chief but failed to renew it at the close of all evidence.15 Trial counsel did,

however, file post-trial motions challenging the sufficiency of the evidence, specifically a

motion for a JNOV or a new trial.16 This Court noted that:

        In Holland, this Court was concerned with the fact that trial counsel had
        completely failed to give the trial court the opportunity to review the
        sufficiency of the evidence at the end of the trial. Not only did counsel fail to
        renew his motion for [a] directed verdict at the close of all proof, he did not
        present the trial court with any post-trial motions.17



        11
             Dartez v. State, 177 So. 3d 420, 422 (Miss. 2015) (citing Strickland, 466 U.S. at
687).
        12
             Id. (citing Strickland, 466 U.S. at 687).
        13
             Holland v. State, 656 So. 2d 1192, 1197–1198 (Miss. 1995).
        14
             Simon v. State, 857 So. 2d 668, 690 (Miss. 2003).
        15
             Id.
        16
             Id.
        17
             Id.

                                                 8
Because the post-trial motions challenged the legal sufficiency of the evidence, this Court

held that counsel’s failure to renew the motion for a directed verdict was not ineffective

assistance of counsel.18

¶22.   Like the attorney in Simon, Brooks’s trial counsel moved for a directed verdict at the

close of the State’s case-in-chief but failed to renew it at the close of all evidence. Brooks’s

attorney subsequently filed a motion for a JNOV, or in the alternative, a new trial. This post-

trial motion gave the lower court an opportunity to review the sufficiency and the weight of

the State’s evidence; therefore, we find that the failure to renew the motion for a directed

verdict was not ineffective assistance of counsel.

                                       CONCLUSION

¶23.   Because sufficient evidence existed to convict Brooks, and because we further find

that she did not receive ineffective assistance of counsel, we affirm the judgment and

sentence of the Circuit Court of Lowndes County.

¶24. CONVICTION OF SECOND-DEGREE MURDER AND SENTENCE OF
FORTY(40) YEARS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS, AFFIRMED.

   WALLER, C.J., RANDOLPH, P.J., LAMAR, KITCHENS, KING, COLEMAN,
MAXWELL AND BEAM, JJ., CONCUR.




       18
            Id.

                                               9